The Honorable John Paul Capps State Representative P.O. Box 1486 Searcy, AR 72143
Dear Representative Capps:
This is in response to your request for an opinion on whether a county quorum court may set up "a separate checking account through county general funds to be used by the county sheriff's department." You note that the funds will be received into the county treasury and appropriated as a line item in the sheriff's department in the county general funds.
Arkansas law appears to authorize the establishment of separate bank accounts for the different county offices. Specifically, A.C.A. § 14-25-102 (1987) provides:
  All county officials of this state who receive public funds by virtue of their office shall maintain all public funds in depositories approved for such purposes by law. The funds shall be maintained in these depositories in the name of the county office, with the official's name appearing secondarily to the name of the county office.
In addition, A.C.A. § 14-25-103(a) (1987) provides that all funds received by a county official by virtue of his official position shall be deposited intact into the accounts authorized in §14-25-102.
Other provisions also appear to contemplate the establishment of separate bank accounts for the various county offices. For example, A.C.A. § 14-25-103(b) (1987), regarding the transfer of funds between county officials, makes reference to the bank accounts of such officials. Similarly, separate accounts for the different county offices appear to be contemplated when a county quorum court establishes a "county salary fund" pursuant to A.C.A. § 14-21-103(a) (1987). Accordingly, it is my opinion that a quorum court may establish a separate checking account for the county sheriff's office. Of course, any use of the checking account must be in accordance with established county government procedures. See, e.g., A.C.A. § 14-23-104 (1987) and A.C.A. §14-24-101 (1987).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
Winston Bryant Attorney General
CCT/WB:ch